Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 12, 2022

                                       No. 04-22-00356-CR

                                 Angelica NAVARRO-DEPAZ,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR13056
                        Honorable Melisa C. Skinner, Judge Presiding


                                         ORDER
        On July 7, 2022, court reporters, Kay Gittinger and Linda Hernandez, each filed a
notification of late record stating that the appellant has failed to pay or make arrangements to pay
the fee for preparing the reporter’s record. On July 11, 2022, court reporter, Mary Beth Sasala,
also filed a notification of late record stating that the appellant has failed to pay or make
arrangements to pay the fee for preparing the reporter’s record.

        We, therefore, ORDER appellant to provide written proof to this court on or before
July 22, 2022, that either (1) the reporter’s fee has been paid or arrangements have been made to
pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. If
appellant fails to respond within the time provided, appellant’s brief will be due on or before
August 11, 2022, and the court will only consider those issues or points raised in appellant’s
brief that do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).

       It is so ORDERED on July 12, 2022.

                                                             PER CURIAM


       ATTESTED TO: _______________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT